Citation Nr: 0803521	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1985 
to October 1985 and on active duty from December 1985 to 
September 1986. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. 


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran contends that she has PTSD as a result of 
multiple physical and sexual assaults by her soldier husband 
in service that occurred at or near Fort Hood, Texas, in 
1986.    

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125 (2007); see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a problem of proof of the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  
38 C.F.R. § 3.304(f).

In letters in April 2004 and May 2004, the veteran stated 
that she was physically and sexually assaulted by her husband 
and by another unknown soldier from the date of her marriage 
in February 1986 until her husband was discharged in May 
1986.  She provided the addresses where she resided near the 
base and the military rank, unit, and service number of her 
husband.  She stated that she reported the assaults to 
military commanders, base security, and local police.  She 
also stated that at least one incident was investigated by 
the Army's Criminal Investigation Division.   

Although the RO has made several requests for law enforcement 
records, none have been located.  However, not all requests 
included the veteran's married name and none included the 
addresses where the contended assaults occurred.  Further, 
the requests indicated that the time period was 1986 through 
2003.  One local police department suggested a search of 
county law enforcement records for Bell County or Lampasas 
County which has not been conducted.  The request to the base 
Provost Marshall did not include the identity of her husband, 
and no request has been made to the Army for CID 
investigative records.  No request has been made for the 
husband's service records (to the extent available without 
his authorization) to identify any criminal charges or 
disciplinary actions.  The veteran's own service records do 
not contain evidence of medical treatment for any injuries, 
and her service was not of sufficient length to have 
established any performance trends.  However, in view of the 
veteran's repeated statements that the assaults were reported 
and investigated by law enforcement organizations both on and 
off base, additional requests for records using the veteran's 
married name, husband's name and unit, and a more limited 
time period are warranted.  Requests for relevant Army CID 
investigations and available records of the veteran's 
husband's service may also produce evidence in support of the 
veteran's claim.  

The veteran was diagnosed as having PTSD by a VA advanced 
registered nurse practitioner (ARNP) at a VA medical clinic 
in June 2003.  The ARNP did not note a review of service 
medical and personnel records or other medical reports in the 
claims file.  The ARNP noted the veteran's reports of 
assaults by her husband and an unknown soldier in service as 
well as post-service assaults by a subsequent husband, 
boyfriend, and landlord.  In July 2004, the ARNP noted that 
the veteran had returned to the clinic after receiving no 
treatment or examination for over a year and that the 
veteran's mental health status at the time was related to a 
loss of housing. The Board acknowledges that it may not be 
possible to determine if the contended in-service events or 
post-service events had more or less relevance to her current 
mental health status.  However, an additional examination 
including a review of the claims file and any additional law 
enforcement evidence would assist in deciding the claim.   

Accordingly, the case is REMANDED for the following action:

1.  Request from the following law 
enforcement agencies any records of 
response or investigation of domestic 
violence or assault involving the veteran 
(using the name G.V. and G.P.), residence 
addresses (see correspondence dated April 
15, 2004),  and her husband by name, 
military rank, unit, and service number 
(see correspondence dated May 6, 2004) 
occurring from January 1986 to September 
1986:  police departments in Copperas 
Cove, TX; Harker Heights, TX; Killeen, 
TX; Bell County, TX; and Lampasas County, 
TX.  Associate any records obtained with 
the claims file. 
	
2.  Request from the Provost Marshall 
Office at Fort Hood, TX, any records of 
response or investigation of domestic 
violence or assault involving the veteran 
(using both current and married name), 
service number, military unit, residence 
addresses (see correspondence dated April 
15, 2004), or her husband by name, 
military rank, unit, and service number 
(see correspondence dated May 6, 2004) 
occurring from January 1986 to September 
1986.  Associate any records obtained 
with the claims file. 

3.  Request copies of any available Army 
criminal records or completed Army CID 
investigations under the Freedom of 
Information Act relevant to the veteran, 
using her current and married name, 
military rank, assigned unit in 1986, and 
her husband's name, military rank, 
service number, and assigned unit in 
1986, for domestic violence or assaults 
from January 1986 to September 1986 from 
the Freedom of Information Act Office, 
Department of the Army, Director, U.S. 
Army Crimes Record Center, USACIDC, ATTN: 
CICR-FP, 6010 6th Street, Fort Belvoir, 
VA 22060-5585 (Facsimile number 703-806-
0462.)

4.  Request from the National Personnel 
Records Center copies of service 
personnel records for the veteran's 
husband for service in 1986, if 
releasable, relevant to his character of 
service and charges or disciplinary 
action from January 1986 to September 
1986.  Associate any records obtained 
with the claims file.  

5.  Request from the veteran the identity 
of any VA or private treatment for a 
mental health disorder since August 2004.  
Request treatment records from any 
medical provider identified and associate 
the records with the claims file.  

6.  Schedule the veteran for an 
examination of her mental health status 
by an appropriately qualified VA 
psychologist or psychiatrist.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  The examiner's 
attention is directed to a statement from 
the veteran's mother received in January 
2005 and a statement from her child, 
which was received in February 2005.  
Request that the examiner provide an 
evaluation of the veteran's mental health 
status and provide an opinion whether any 
disorder found is at least as likely as 
not (50 percent or greater possibility) 
related to physical or sexual assaults in 
service in 1986 or any other aspect of 
active service. 

7.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide the veteran and her 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



